Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s submission of a terminal disclaimer filed 6 September 2022 is acknowledged and thus the rejection of Claims 1-6 under Nonstatutory Double Patenting is withdrawn.
Applicant’s cancellation of Claims 1-6 and addition of Claims 7-26 is acknowledged. The newly added claims 7-26 incorporate some or all of the limitations recited in the now cancelled Claims 1-6. Applicant’s arguments are in rebuttal to the rejection of Claims 1-6, but now pertain to added Claim 7 and its depending claims.
Applicant’s arguments, see pages 6-14, filed 6 September 2022, with respect to rejection of Claim 7 and its dependent claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claim 7 under 35 U.S.C. 103 has been withdrawn.
Claim 7 and its dependent claims incorporate the limitations previously presented in Claims 1-6 and further specify these limitations. The added specificity, in addition to Applicant’s arguments, overcomes the previously cited prior art Unal, Ehrfeld, and Keller. Specifically, these references fail to teach, disclose, or suggest the grating surfaces described in (c) of Claim 7. Further, the structure recited in (d) and (e) of Claim 7 is also not taught or disclosed by these references. As such, the rejection of Claim 7 and its dependent claims under 35 U.S.C. 103 is withdrawn. However, the added claims incur new rejections and/or objections, as explained below.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 both state “Si3N4”, which is not a proper form of presenting a chemical species. “Si3N4” should be corrected to be read as “Si3N4”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 12, 14-18, 20, 22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a clear definition for “IC” as recited in the phrase “IC carrier” in Claim 8. The Examiner suspects that IC is shorthand for “integrated circuit”, but no clear definition is provided in Claim 8, the instant specification, or the specification of the application from which priority is claimed. 
Claims 10, 12, 14, 20, 22, and 24 are rejected under 35 U.S.C. 112(b) for their dependency from Claim 8.
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a clear definition for PMMA as recited in Claims 15-18. While PMMA is commonly accepted to be shorthand for poly(methyl methacrylate), there is not clear definition provided in Claims 15-18, the instant specification, or the specification of the application from which priority is claimed. 
Claims 15-18 recite the limitation "US-8" in line 2 of each of the claims.  There is insufficient antecedent basis for this limitation in the claim. Paragraph 0040 of the instant specification describes a photoresist layer made of SU-8, but there is no mention to “US-8”. Further, no clear definition or description of “SU-8” or “US-8” is provided in Claims 15-18, the instant specification, or the specification of the application from which priority is claimed, thus making this term indefinite as well.
Claims 25 and 26 are rejected under 35 U.S.C. 112(b) for their dependency from Claims 17 and 18, respectively.
Allowable Subject Matter
Claims 7, 9, 11, 13, 19, 21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims have placed instant Claim 7, 11, 13, 19, 21, and 23 in condition for allowance. While the previously cited prior art (Unal, Ehrfeld, and Keller) teaches a method for manufacturing an optical wavelength dispersion device, these references fail to teach, disclose, or suggest a device having the structure recited in (c) through (e) as recited by instant Claim 7. Specifically, an input unit and grating formed on the first substrate by exposing a photoresist layer with a light source having a wavelength ranging from 0.01 nm to 120 nm, wherein the grating has a continuous laminar type surface, a saw-tooth type surface, a blaze type surface, a sinusoidal type surface, or a combination thereof is not known in the prior art. The structure of the optical wavelength dispersion device recited by instant Claim 7 is not known in the prior art prior to the effective filing date of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8, 10, 12, 14-18, 20, 22, and 24-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                             

/PETER L VAJDA/Primary Examiner, Art Unit 1737
12/03/2022